Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on August 05, 2022 have been received.
Claims 21-47 are pending in this application and are being examined on their merits (Also see Restriction/Election below).

Restriction/Election:
Applicant's election with traverse of Group I, claims 21-36, in the reply filed on 08/05/2022 is acknowledged.  
However, upon further consideration the restriction requirement between Groups I and II, as indicated in the Office action mailed on 06/07/2022, is hereby withdrawn. The requirement for the election of species of “a formulation” (claim 42), as indicated in the Office action mailed on 06/07/2022, is also withdrawn.
The requirement for the election of a species of “cryoprotectant” is maintained.

Applicant's election without traverse of “trehalose” as the species cryoprotectant in the same reply filed on 08/05/2022 is also acknowledged.

Objection(s):
a)
Claims 31 and 42 are objected to because of the following informalities: 
In claim 31, line 4, replace “sand” with –and--.  
In claim 42, line 3, replace “geltab” with –gel tab--, and line 4, replace “geltab” with –gel tab--.
Appropriate correction is required.

b)
The disclosure is objected to because of the following informalities: 
In the specification first paragraph [0001] (Cross-reference), line 2, replace “(allowed)” with –now U.S. Patent No. 10,849,936 --.
Appropriate correction is required.

Improper Markush Grouping Rejection:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Claim 31 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

The Markush grouping in claim 31 reciting “trehalose, glucose, fructose, sucrose, lactose, ribose, mannitol, erythritol, arabitol, sorbitol, alanine, glycine, proline, sand a combination thereof” are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
           
The claimed species of cryoprotectants are not all regarded as being of a similar nature, and they are structurally and functionally distinct. In this case, trehalose, is a disaccharide, while, for example, alanine is an amino acid, as such the claimed alternative compounds defined by the Markush grouping in claim 31 do not all share both a single structural similarity and a common use.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 reads “A method for clearing a Clostridium difficile infection (CDI) in a subject in need thereof, … pretreating the subject with an antibiotic regimen, the method further comprising administering to the subject” and then the claim recites “… at least a 70% CDI clearance rate following administration to a population of patients having a recurrent CDI infection”, this is confusing which renders the claim indefinite because from the way claim 21 is written it is not clear which subject the claim is referring to, i.e., the subject in need or a population of patients having a recurrent CDI infection?
Suggestion to obviate the rejection: amend to define the subject.

Claim 37 recites “A method for treating a Clostridium difficile infection (CDI) in a subject in need thereof, the method comprising administering to the subject ...” and then the claim recites “at least a 70% CDI clearance rate following administration to a population of patients having a recurrent CDI infection”, this is confusing which renders the claim indefinite because from the way claim 37 is written it is not clear which subject the claim is referring to, i.e., the subject in need or a population of patients having a recurrent CDI infection?
Suggestion to obviate the rejection: amend to define the subject.

In claim 25 the Markush group “patient population size of 20, 30, 40, 50, or 100“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 25 line 2, after size, insert –selected from the group consisting--.

In claim 42 the Markush group “formulated as an enteric coated capsule or microcapsule, an acid-resistant capsule or microcapsule, an enteric coated tablet, an acid-resistant tablet, an enteric coated geltab, an acid-resistant geltab, an enteric coated pill, or an acid-resistant pill“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 42, line 2, replace “formulated as” with –a formulation selected from the group consisting of--.

In claim 44 the Markush group “microbial preparation comprises a donor's entire or substantially complete microbiota “ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 44, line 1, replace “comprises” with –selected from the group consisting--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

In claim 31, line 1, the phrase “wherein the freeze-dried microbial preparation comprises” fails to further limit the subject matter of claim 21 upon which it depends. 
Suggestion to obviate the rejection: in claim 31, line 1, after preparation insert –further--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23, 25, 26, 28-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Youngster et al. (1) (Clinical Infectious Disease, April 2014, Vol. 58, No. 11, p. 1515-1522, and 6 pages of Supplementary Appendix) and Youngster et al. (2) (JAMA, 2014, Vol. 312, No. 17, p. 1772-1778, which is published online on October 11, 2014, and Supplementary Online Content, 14 pages of PDF).
Regarding claim 21, Youngster et al. (1) teach a method for clearing a Clostridium difficile infection (CDI) in a subject in need thereof, the method comprising pretreating the subject with an antibiotic regimen, the method further comprising administering to the subject a single dose of a pharmaceutical composition comprising a microbial preparation derived from a stool of a healthy human donor, wherein the microbial preparation is free of an antibiotic resistant population of bacteria, wherein the pharmaceutical composition achieves at least a 70% CDI clearance rate following administration (administration of FMT, single inoculum, derived from stool of healthy donors, with no prior use of antibiotics the preceding 6 months, to patients with recurrent C. difficile infection or CDI,  and the rate of clinical resolution of diarrhea of 70%, and patients were required to discontinue antibiotics for CDI 48 hours prior to FMT) (see for example, p. 1516, right-hand column “Donor Screening” lines 1-5, p. 1571 left-hand column “Study Procedures”, p. 1518 right-hand column “Primary Outcome”,  p. 1521 left-hand column 1st paragraph, and Abstract). 
Regarding claim 23,  Youngster et al. (1) teach the single dose is administered within one day (a single/inoculum FMT, NGT delivery of FMT) (see for example, p. 1571 left-hand column “Study Procedures”, and Abstract).
Regarding claim 25, Youngster et al. (1) teach said CDI clearance rate is calculated based on a patient population size of 20, 30, 40, 50, or 100 (of 20 patients in study) (see for example, p. 1518  right-hand column “Primary Outcome” line 1) .
Regarding claim 32, Youngster et al. (1) teach wherein said CDI is primary CDI or recurrent CDI (recurrent CDI) (See for example, p. 1516 left-hand column “Methods” line 1-2).
Regarding claim 33, Youngster et al. (1) teach wherein said antibiotic is selected from the group consisting of amoxicillin, tetracycline, metronidazole, rifabutin, clarithromycin, clofazimine, vancomycin, rifampicin, nitroimidazole, chloramphenicol, and a combination thereof (CDI patients have been treated with vancomycin) (See p. 1520  right-hand column 1st paragraph below Figure 5 legend).
Regarding claim 34, Youngster et al. (1) teach the technique of testing patients for active CDI by measuring C. difficile toxin (testing stool for Clostridium difficile toxin, etc.) (see p. 1516 right-hand column 1st paragraph) and primary end point of 8 weeks (2 months) (see for example, p. 1571 right-hand column “Outcomes”). Youngster et al. (1) therefore make obvious measuring the C. difficile toxin B DNA is within two months of the administering.

Regarding the limitations of claims 28-30, although Youngster et al. do not explicitly teach wherein the relative abundance of Proteobacteria in the subject's stool … (claim 28), wherein the relative abundance of Firmicutes in the subject's stool … (claim 29), and wherein the relative abundance of Bacteroidetes in the subject's stool … (claim 30), however because Youngster et al. (1) teach the step of administering to a subject in need/having CDI a single dose of a pharmaceutical composition comprising a microbial preparation derived from a stool of a healthy human donor, wherein the microbial preparation is free of an antibiotic resistant population of bacteria, and achieving a CDI clearance rate of at least 70%, therefore the claimed properties (%) of relative abundance of Proteobacteria … Firmicutes and Bacteroidetes in said subject's stool, not explicitly taught are inherent to the method of Youngster et al. (1) (Also see MPEP 2112 II.).  

Youngster et al. (1) do not teach microbial preparation is double-encapsulated (claim 21) and the single dose achieves a CDI clearance rate of at least 90% (claim 26).

Although Youngster et al. (1) do not teach the microbial preparation is a double-encapsulated, however Youngster et al. (1) teach the microbial preparation/inoculum needs to be further concentrated and encapsulated to withstand stomach acid and be more accessible to patients, etc. (See p. 1521 right-hand column 1st paragraph).
Moreover, Youngster et al. (2) teach the technique of double-encapsulating a donor derived microbial preparation (fecal matter solution was pipeted into size 0 capsules and then secondary sealed in size 00 capsules, etc.) (see p. 1773 right-hand column last paragraph).
Regarding claim 35, Youngster et al. (2) teach the double-encapsulated microbial preparation achieves a CDI clearance rate of at least 75% (overall rate of diarrhea resolution of 90%) (See for example, p. 1774 right-hand column “Primary Outcome”/paragraph and p. 1776 left-hand column “Discussion”/paragraph).
Regarding claim 36, Youngster et al. (2) teach the double-encapsulated microbial preparation achieves a CDI clearance rate of at least 80% (overall rate of diarrhea resolution of 90%) (See for example, p. 1774 right-hand column “Primary Outcome”/paragraph and p. 1776 left-hand column “Discussion”/paragraph).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that the microbial preparation needed to be further concentrated and encapsulated to withstand stomach acid and be more accessible to patients, would have been motivated to modify the microbial preparation taught by prior art by applying the known technique of double-encapsulation with reasonable expectation of success in providing an improved pharmaceutical composition comprising a double-encapsulated microbial preparation derived from stool of a healthy donor and administer said pharmaceutical composition to a subject in need of clearing CDI and provide the claimed method for clearing a Clostridium difficile infection (CDI) in a subject in need.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Youngster et al. (1) and Youngster (2) as applied to claims 21, 23, 25, 26, 28-30 and 32-36 above, and further in view of previously cited Lin et al. (which was cited in IDS filed on  04/13/2020 in the parent application No. 16/313791).
The teachings of Youngster et al. (1) and (2) with respect to the limitations of claims 21, 23, 25, 26, 28-30 and 32-36 were discussed above in details.
Youngster et al. (1) do not teach a pharmaceutical composition capable of being stored at room temperature for at least 3 days prior to said administering (claim 22), a freeze-dried microbial preparation (claim 24), the single dose comprises a total cell count of 1010 or greater (claim 27), and said freeze-dried fecal microbe preparation comprises a cryoprotectant selected from the group consisting of trehalose, glucose, fructose, sucrose, lactose, ribose, mannitol, erythritol, arabitol, sorbitol, alanine, glycine, proline, sand a combination thereof (claim 31). 

Regarding claims 22, 24, 27 and 31, Lin et al. teach a single dose of freeze-dried (or lyophilized) fecal microbial preparation derived form stool of a healthy donor which comprises a cryoprotectant, trehalose (trehalose and sucrose), the elected species, Lin et al. also teach FMT comprising a total cell count of 1010 or greater (viable count of 1.5 X 1011) experienced less viability loss after storage at ambient temperature for at least 3 days (over 12 weeks) and provide improved availability and viable fecal microbiota cells as lyophilized powder that can be incorporated into capsules for oral administration compared to the frozen preparation (see Abstract).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, recognizing the advantage of freeze drying microbial preparation derived from stool of healthy donor using trehalose as a cryoprotectant and providing a total cell count of 1010 or greater (as taught by Lin et al.), would have been motivated to modify the microbial preparation in the method taught by prior art by applying the known technique of freeze drying to  with a reasonable expectation of success in providing an improved pharmaceutical composition comprising a double-encapsulated freeze-dried microbial preparation derived from stool of a healthy donor having a total cell count of 1010 or greater and administer said pharmaceutical composition to a subject in need of clearing CDI according to the method of Youngster et al. and provide the claimed method for clearing a Clostridium difficile infection (CDI) in a subject in need.  

Double Patenting Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,849,936 B2, in view of Youngster et al. (2) (JAMA, 2014, Vol. 312, No. 17, p. 1772-1778, published online on October 11, 2014 and Supplementary Online Content 14 pages of PDF). 
Because claims 1-20 of U.S. Patent No. 10,849,936 disclose/teach a method for treating a Clostridium difficile infection (CDI) in a subject in need thereof, said method comprising orally administering to said subject a single dose of a pharmaceutical composition comprising a freeze-dried fecal microbe preparation, said single dose is administered within one day and said single dose is capable of achieving a CDI clearance rate of at least 80%, and further disclose/teach subject is pretreated with an antibiotic prior to administration of said composition. 

Regarding, a double-coated microbial preparation and the microbial preparation is free of an antibiotic resistant population of bacteria, before the effective filing date of the invention Youngster et al. (2) teach a pharmaceutical composition comprising a double-coated microbial preparation (fecal matter solution was pipeted into size 0 capsules and then secondary sealed in size 00 capsules, etc.) (see p. 1773 right-hand column last paragraph) and microbial population derived from stool of the healthy donor free of an antibiotic resistant population (exclusion criteria … Use of antibiotics within the preceding six months) (See “eAppendix 2. “Exclusion Criteria” for Healthy Volunteer Stool Donors, page 3 2nd paragraph point “7” of Supplementary Online Content).
Therefore, the method disclosed/taught by claims 1-20 of U.S. Patent No. 10,849,936 in view of Youngster et al. (2) make obvious the claimed method for clearing a method for treating a Clostridium difficile infection (CDI) in a subject in need thereof, and the method for treating a Clostridium difficile infection (CDI) in a subject in need thereof of claims 21-47 of instant application.

Conclusion(s):
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651